                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BROADCAST MUSIC, INC., HOUSE OF
CASH, INC., WARNER-TAMERLANE
PUBLISHING CORP., ELEKSYLUM
MUSIC, INC., NO SURRENDER MUSIC, a                                     8:18CV33
Division of Praxis International
Communications, Inc.; SONY/ATV SONGS
LLC, POST OAK PUBLISHING, NOTHING
BUT THE WOLF MUSIC, SONGS OF
UNIVERSAL, INC., SHAWN CAMP MUSIC,                                      ORDER
TOKECO TUNES, UNIVERSAL-SONGS OF
POLYGRAM INTERNATIONAL, INC.,
SINNERLINA, and EMI CONSORTIUM
SONGS, INC.,

                       Plaintiffs,

        vs.

MADNES LLC, d/b/a STILL CENTERFIELD;
KRISTINA S. HAYNES, KYM A. HAYNES,
and LINDA S. PATCHEN;

                       Defendants.


       This matter comes before the Court on the Joint Motion for Extension of Progression Order
(Filing No. 52). After review of the motion, the Court finds good cause to extend the case
progression deadlines. Accordingly,


       IT IS ORDERED that the parties’ Joint Motion for Extension of Progression Order (Filing
No. 52) is granted, and the follow deadlines are continued:
       1.      The two (2) day jury trial is set to commence, at the Court’s call, during the week
of August 20, 2019, in Omaha, Nebraska, before the Honorable Laurie Smith Camp, Senior
United States District Judge.        Unless otherwise ordered, jury selection shall be at the
commencement of trial.
       2.      The Pretrial Conference is rescheduled for August 5, 2019, at 11:00 a.m., and will
be conducted in chambers before the undersigned magistrate judge. The parties’ proposed Pretrial
Conference Order and Exhibit List(s) must be emailed to nelson@ned.uscourts.gov, in Word
format, by 3:00 p.m. July 29, 2019.


       Dated this 5th day of February, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                               2
